                Case 1:19-cv-10248-PAE Document 20 Filed 12/27/19 Page 1 of 1

                                                                                     Sarah Rice Carlson
                                                                                        (303) 892-9400
                                                                            Sarah.Carlson@dgslaw.com




                                                                            Dated December 27, 2019

     Via ECF

     The Honorable Judge Paul A. Engelmayer
     United States District Court
     Southern District of New York
     40 Foley Square, Room 2201
     New York, NY 10007

             Re: Zayo Group, LLC v. Triumph Construction, Case No. 1:19-cv-10248

     Dear Judge Engelmayer,

             Zayo Group, LLC (“Zayo”), by and through its counsel, Davis Graham and Stubbs,
     respectfully requests an adjournment of the Pretrial Conference scheduled for February 7, 2020.
     Counsel for Zayo, Sarah Rice Carlson and Tess Hand-Bender, have a previously scheduled trial
     in Denver District Court, Colorado from February 3, 2020 through February 6, 2020. Should the
     jury deliberate into February 7, 2020, counsel must be present in Denver District Court, and
     counsel will also require travel time to reach New York following the jury’s verdict in that case.
     As a result, Zayo respectfully requests an adjournment to the following week. Specifically, Zayo
     requests the dates of February 13, 2020 or February 14, 2020, or another date thereafter that is
     convenient for the Court.

            No prior extensions or adjournments have been sought in this action and no other
     scheduled dates will be affected if the proposed adjournment is granted. Counsel for Triumph
     Construction does not oppose the adjournment.

                                                     Respectfully submitted,

Granted. The initial pretrial conference             /s/ Sarah Rice Carlson
in this matter is adjourned to February
13, 2020 at 3:00 pm. SO ORDERED.                     Sarah Rice Carlson
                                                     Davis Graham & Stubbs LLP


PaJA.�
                                                     1550 17th Street, Suite 500
                                                     Denver, CO 80202
__________________________________                   Phone: (303) 892-9400
      PAUL A. ENGELMAYER 12/27/19                    Fax: (303) 893-1379
      United States District Judge                   Sarah.Carlson@dgslaw.com



     Cc: All Counsel of Record (via ECF)
